


EXHIBIT 10.3




The form of Amended and Restated Change in Control Agreement (the “Agreement”),
filed as Exhibit 10.2 herewith contains blanks where the multiple of the
executive’s base amount and the term of continued benefits provided under the
Agreement vary for certain executives. On September 30, 2014, the Registrant
entered into such an Agreement with the executive officer below, providing
continued benefits for the term, and at the multiple of such executive's base
amount, as listed in the following chart:
 
Number of Times Base Amount
Term of Continued Benefits
Executive Officer
Section (4 a)
Section (4 b & c)
Debra A. Gormley
 
 
Executive Vice President, Retail Banking
2 times
24 months





